DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 1, in line 1, delete “the location” and insert “a location”.
Regarding claim 19, in line 1, delete “the location” and insert “a location”.

Allowable Subject Matter
Claims 1, 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: A system for detecting a location of a buried wire, wherein the system comprises: “a guidance receiver filter; wherein the guidance receiver filter is interposed between the antenna array and the guidance receiver; wherein the guidance receiver filter is comprised of a 5th order active high pass filter cascaded with a 5th order active low pass filter to produce a filtered signal… wherein the rail splitting circuit further comprises a first capacitor connected in parallel with the first resistor and a second 
Regarding claim 19, prior art does not disclose or suggest: A system for detecting a location of a buried wire, wherein the system comprises: “a guidance receiver filter; wherein the guidance receiver filter is interposed between the antenna array and the guidance receiver; wherein the guidance receiver filter is comprised of a 5th order active high pass filter cascaded with a 5th order active low pass filter to produce a filtered signal; wherein the guidance receiver filter is configured to cutoff of frequencies below 700 Hz and above 1500 Hz;  wherein the guidance receiver filter comprises a voltage amplifying circuit; wherein the 5th order active high pass filter comprises a 5th order high pass filter/amplifier circuit; wherein the 5th order active low pass filter comprises a 5th order low pass filter/amplifier circuit; wherein the 5th order high pass filter/amplifier circuit comprises a 1st order high pass filter/amplifier circuit cascaded with a first 2nd order high pass filter circuit and a second 2nd order high pass filter circuit” in combination with all the limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/13/2021